Citation Nr: 1035333	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disorder, to 
include panic disorder and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1994 to February 2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  In that rating decision, the RO denied entitlement to 
service connection for panic disorder and depression.  The 
Veteran appealed the denial of his claims. 

The current matter on appeal has been re-characterized more 
generally as a single claim for service connection for a 
psychiatric disorder.  It is noted that service-connected 
psychiatric symptomatology is evaluated under a general set of 
criteria applicable to psychiatric disabilities found at 38 
C.F.R. § 4.130.  As such, an award of service connection and 
separate disability ratings for two or more psychiatric disorders 
may very well constitute pyramiding, which is impermissible by 
law.  See 38 C.F.R. § 4.130; Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  Given the nature of the Veteran's alleged disorders, 
a single claim for service connection for psychiatric disorder is 
appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
psychiatric disorder, to include panic disorder and depression.  
Based on a review of the record, the Board finds that additional 
development is necessary prior to adjudication of the claim. 

Initially, the Board notes that in a statement attached to the 
Veteran's November 2007 substantive appeal, the indicated that he 
was unable to work and that he was advised to apply for Social 
Security Administration (SSA) benefits for his psychiatric 
disorder.  Upon review of the record, it is evident that SSA 
records are not present.  If SSA made a determination regarding 
the Veteran's disability, records of that determination and any 
medical evidence used in support thereof could be relevant to 
this claim.  

VA is required to make reasonable efforts to help a Veteran 
obtain records relevant to his claim (including SSA records) 
irrespective of the fact that the alleged records are in federal 
custody or not.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
In this instance, potential records have been identified to be in 
federal custody, and they are relevant to the claim for service 
connection. 

Next, a remand is warranted to afford the Veteran with a VA 
psychiatric examination to determine the nature and likely 
etiology of his psychiatric disorder.  The post-service treatment 
records show various diagnoses, including panic disorder and 
depression.  There is no medical opinion of record that 
establishes an etiology for either psychiatric disorder. 

It is noted that the Veteran's service treatment records do not 
show any complaints, treatment for, or diagnosis of, a 
psychiatric disorder in service.  The Veteran asserts, however, 
that he first experienced symptoms in 2001, which were later 
associated with his panic disorder. 

Post-service treatment records appear to show that the Veteran 
was first treated for psychiatric disorder in August 2004.  The 
treatment records show that the Veteran reported symptoms of 
panic attacks beginning in 2001.  The Veteran described the 
symptoms at the time of his attack as including a racing heart, 
confusion, feeling hopeless, fear of losing control of himself, 
feeling hot, and feeling very nervous.  He felt that his symptoms 
have worsened since that initial attack.  The VA treatment 
records also show that the Veteran reported that he required 
emergency treatment four times for similar symptoms and he has 
had less serious episodes of panic in between those four 
incidents.  See addendum to August 2004 VA treatment record. 

The Board finds that a VA examination is warranted to ascertain 
whether any diagnosed psychiatric disorder is etiologically 
related to the Veteran's service.  The requested examination and 
opinion should consider whether a psychiatric disorder was 
originally incurred in or related to service as claimed.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Prior to the examination, the RO/AMC should obtain all 
outstanding VA and non-VA records of pertinent treatment with the 
Veteran's assistance. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Social 
Security Administration (SSA) and request all 
pertinent documentation pertaining to any 
claim for disability benefits by the Veteran 
including any medical records that Social 
Security has regarding the Veteran.  These 
records should be associated with the claims 
file.

2.  The RO/AMC should obtain and associate 
with the claims file copies of all records of 
outstanding pertinent VA treatment.  

3.  The RO/AMC should ask the Veteran for his 
assistance in identifying and obtaining any 
outstanding private treatment records.

4.  After all the available records have been 
associated with the claims folder, the 
Veteran should be afforded a VA examination, 
with the appropriate specialist, to identify 
the nature and likely etiology of any 
psychiatric disorder.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  All tests 
and studies deemed necessary by the examiner 
should be performed.  Based on a review of 
the claims file and the clinical findings 
from the examination, the examiner should 
provide a diagnosis for any current 
psychiatric disorder.  If no disability is 
found, then the examiner should so state in 
the examination report.  

Additionally, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or greater 
probability) that any psychiatric disorder 
was incurred in service, manifested within 
the first year after discharge from active 
service, or is otherwise related to service.  
If possible, the examiner should attempt to 
identify when the onset of any current 
diagnosed psychiatric disorder occurred.  The 
examiner should comment on the symptoms shown 
in service, the Veteran's contention that 
those symptoms were later associated with his 
diagnosis for panic disorder, and any other 
related medical evidence.     

A complete rationale should be given for all 
opinions and conclusions expressed.  If the 
examiner is unable to provide an opinion, 
then he or she should state so and why.

5.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then re-adjudicate the claim for 
service connection for psychiatric 
disorder.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. 
§ 3.655.

[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


